department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b3 tl-n-6047-00 uilc internal_revenue_service national_office service_center advice memorandum for associate area_counsel area salt lake city cc sb slc from assistant chief_counsel administrative provisions and judicial practice cc pa apjp subject significant service_center advice this responds to your request for significant advice dated date in connection with questions posed by the frivolous_return group in the ogden service_center and the underreporter document matching program in the ogden compliance service_center issue sec_1 does suspension of interest under sec_6404 apply to a document which qualifies as a frivolous_return under sec_6702 if the irs treats the document as a valid_return for purposes of the statute_of_limitations must the notice sent to the taxpayer pursuant to sec_6404 contain a computation of interest that takes into account periods of interest suspension mandated by sec_6404 conclusion sec_1 once an otherwise frivolous_return is treated as valid it is a valid_return for all tax purposes as such sec_6404 applies to those frivolous returns treated tl-n-6047-00 as valid suspending interest and certain penalties where the service has failed to properly notify the taxpayer of his or her liability and the basis for the liability within the or 18-month period prescribed by the statute sec_6404 does not require the notice to contain an interest computation which reflects any period of interest suspension resulting from compliance with sec_6404 fact sec_1 the irs frequently treats frivolous returns as valid for purposes of the statute_of_limitations the frivolous_return group questions whether under sec_6404 the irs must also suspend the imposition of any interest on tax_liabilities the irs determines are owed by the taxpayers unless the irs issues a notice of the tax_liabilities within the or 18-month period as specified in the statute you conclude that even though a document meets the standards of sec_6702 for imposition of a frivolous_return penalty if the document is treated as a valid_return it is subject_to sec_6404 unless one of the exceptions under sec_6404 applies the service_center treats the cp2000 notice as satisfying the notice requirements of sec_6404 serving the function of the 30-day_letter in a regular audit and providing a summary of each adjustment the proposed tax increase and the interest which the taxpayer would owe on the proposed deficiency currently the computer programs of the service_center do not allow for a suspension of interest calculation for purposes of the cp2000 notice such a computation can be performed at the time of the assessment of the deficiency the underreporter group asks whether cp satisfies the requirements of sec_6404 if it does not compute the exact amount of interest due the service_center suggests adding some language to the cp2000 notice to indicate that the irs will adjust the interest amount at the time of assessment to reflect any period of suspension under sec_6404 law and analysis i sec_6404 applies to all valid returns and all returns treated as valid sec_3305 of the internal_revenue_service restructuring and reform act of amended sec_6404 to suspend the running of interest when the irs does not give the taxpayer proper notice of certain liabilities within a statutorily defined period as amended sec_6404 requires that where a taxpayer files a federal_income_tax return on or before the due_date including extensions and the tl-n-6047-00 service fails to provide a notice to the taxpayer stating the taxpayer’s liability and the basis for that liability within a statutorily defined period the service must suspend the interest penalty addition_to_tax or additional_amount with respect to any failure relating to the return which is computed by reference to the period of time the failure continues to exist and which is properly allocable to the suspension_period sec_6404 the suspension does not apply to any penalty under sec_6651 any interest penalty addition_to_tax or additional_amount in a fraud case or with respect to any_tax liability shown on the return or any criminal_penalty as stated above a prerequisite to sec_6404 treatment is the filing of a timely federal_income_tax return the tax_court in 82_tc_766 set out the supreme court’s test for a return considered valid for tax purposes as follows the supreme court test to determine whether a document is sufficient for statute_of_limitations purposes has several elements first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury sec_6702 states that if the taxpayer files what purports to be a federal_income_tax return which does not contain sufficient information for determining the correctness of the self-assessment or contains information which indicates on its face that the self-assessment is substantially incorrect and the position of the taxpayer is frivolous or exhibits a desire to delay or impede the administration of the tax laws then a penalty is imposed if a return is a frivolous_return generally it does not constitute a valid_return for tax purposes under the supreme court’s test set out in beard and the sec_6702 penalty may be assessed at any time i r m sec_120 however under certain circumstances the service treats some documents which would otherwise be considered frivolous as valid for example the ninth circuit_court of appeals held in 618_f2d_74 9th cir that a return containing zeros on most of the lines and signed by the taxpayer without modifications additions or deletions to the attestation statement would be sufficient to calculate tax_liability and therefore constitute a valid_return once the document is treated by the service as a valid_return it is deemed to have satisfied the beard test and therefore should be considered a return for all tax tl-n-6047-00 purposes since it is valid for all tax purposes the notice and interest suspension provisions of sec_6404 apply ii sec_6404 does not require an interest computation which reflects any periods of interest suspension under sec_6404 for purposes of sec_6404 the notice to the taxpayer of the tax_liability must be sent to the taxpayer’s last_known_address and must include the amount of the liability the basis for that liability and sufficient information or explanation regarding the adjustment to enable the taxpayer to challenge the adjustment office_of_chief_counsel notice n date the interest computation is not necessary to explain the liability or necessary to challenge the adjustment and is not required to be added to a notice pursuant to sec_6404 please call if you have any further questions curtis g wilson assistant chief_counsel administrative provisions and judicial practice john mcgreevy acting senior technician reviewer cc pa apjp b3 by 1if a notice includes an amount of interest required to be paid then sec_6631 applies
